Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Gustafson on 2/4/2021.

The application has been amended as follows: 

(Cancelled)
(Previously Presented) A method comprising: 	 determining, at a first device, that a second device is positioned within proximity of the first device; 	in response to the determining that the second device is positioned within proximity of the first device, entering an initialization state from a sleep state, wherein in the initialization state: 	 	transmitting, by a transceiver of the first device, a series pulses to the second device to wake up the second device, wherein a width of the series of pulses is set to be longer than a listen period of the second device in the sleep state; and  	 	switching the transceiver to a receiver mode to listen for return pulses from the second device; 	in response to receiving one or more return pulses from the second device, entering an active state; and  	communicating with the second device in the active state using the first transceiver. 
(Previously Presented) The method of claim 2, wherein communicating with the second device using the first transceiver comprises:  	configuring communication with the second device including determining whether full duplex communication is available on the second device; 	in response to a determination that full duplex communication is not available, communicating with the second device in half duplex mode using the transceiver; and  	in response to a determination that full duplex communication is available,  communicating with the second device in full duplex mode using the transceiver and one or more receivers or additional transceivers.
(Previously Presented) The method of claim 3, wherein communicating with the second device in half duplex mode comprises: 	sending a tick packet to the second device to indicate that the second device can switch to a transmitter mode; 	switching to the receiver mode after sending the tick packet;  	receiving a tock packet from the second device indicating that the first device can return to transmitter mode; and 	switching back to transmitter mode. 
5.   	(Previously Presented) The method of claim 2, wherein determining that the second device is positioned within proximity of the first device comprises using a side-band signal to detect the presence of the second device. 
6.	(Previously Presented) The method of claim 2, wherein the series of pulses are selected to cover a particular time period based on a sleep state receiving period of another device. 
7.	(Currently Amended) A method comprising: 	receiving, at a transceiver of a first device in a sleep state operating in receiver mode, one or more pulses transmitted by a host device, wherein the sleep state comprises periodic listening periods each having a duration based on a width of a series of pulses transmitted by the host device;
in response to receiving the one or more pulse, entering an initialization state from the sleep state and switching the transceiver of the first device to a transmitter mode;

 	transmitting a series of return pulses to the host device;
8.		(Previously Presented) The method of claim 7, wherein communicating with the host device comprises: 	receiving a half duplex communication from the host device including configuration information for configuring communication between the first device and the host device; 	in response to a determination that full duplex communication is not available based on the configuration information, communicating with the host device in half duplex mode using the transceiver; and 	in response to a determination that full duplex communication is available based on the configuration information, communicating with the host device in full duplex mode using the transceiver and one or more receivers or additional transceivers.
9.		(Previously Presented) The method of claim 8, wherein communicating with the host device in half duplex mode comprises: 	receiving communications from the host device including a tick packet indicating that the first device can switch to a transmitter mode; 	switching the transceiver to the transmitter mode;  	sending communications to the host device including a tock packet indicating that the host device can return to transmitter mode; and  	returning the transceiver back to receiver mode.
10.		 (Previously Presented) The method of claim 7, wherein in the sleep state, the device periodically activates a receiver for a specified receiving period to receive pulses sent by the host.  
11.		(Previously Presented) A system comprising:  	a first device comprising one or more communication modules each including one or more integrated circuit packages, wherein the first device is configured to perform operations comprising:  	 	determining, at the first device, that a second device is positioned within proximity of the first device; 	 	in response to the determining that the second device is positioned within proximity of the first device, entering an initialization state from a sleep state, wherein in the 
12.		(Previously Presented) The system of claim 11, wherein communicating with the second device using the first transceiver comprises:  	configuring communication with the second device including determining whether full duplex communication is available on the second device; 	in response to a determination that full duplex communication is not available, communicating with the second device in half duplex mode using the transceiver; and  	in response to a determination that full duplex communication is available,  communicating with the second device in full duplex mode using the transceiver and one or more receivers or additional transceivers.
13.		(Previously Presented) The system of claim 12, wherein communicating with the second device in half duplex mode comprises: 	sending a tick packet to the second device to indicate that the second device can switch to a transmitter mode; 	switching to the receiver mode after sending the tick packet;  	receiving a tock packet from the second device indicating that the first device can return to transmitter mode; and 	switching back to transmitter mode. 
14.		(Previously Presented) The system of claim 11, wherein determining that the second device is positioned within proximity of the first device comprises using a side-band signal to detect the presence of the second device. 

16.		(Previously Presented) A system comprising:  	a first device comprising one or more communication modules each including one or more integrated circuit packages, wherein the first device is configured to perform operations comprising:  	 	receiving, at a transceiver of the first device in a sleep state operating in receiver mode, one or more pulses transmitted by a host device, wherein the sleep state comprises  periodic listening periods each having a duration based on a width of a series of pulses transmitted by the host device; 	 	in response to receiving the one or more pulses, entering an initialization state from the sleep state and switching the transceiver of the first device to a transmitter mode; 	 	transmitting a series of return pulses to the host device; 	 	switching to an active state and switching the transceiver to a receiver mode; and  	 	communicating with the host device in the active state using the transceiver.
17.		(Previously Presented) The system of claim 16, wherein communicating with the host device comprises: 	receiving a half duplex communication from the host device including configuration information for configuring communication between the first device and the host device; 	in response to a determination that full duplex communication is not available based on the configuration information, communicating with the host device in half duplex mode using the transceiver; and 	in response to a determination that full duplex communication is available based on the configuration information, communicating with the host device in full duplex mode using the transceiver and one or more receivers or additional transceivers.
18.		(Previously Presented) The system of claim 17, wherein communicating with the host device in half duplex mode comprises: 	receiving communications from the host device including a tick packet indicating that the first device can switch to a transmitter mode; 	switching the transceiver to the transmitter mode;  	sending communications to the host device including a tock packet indicating that the 
19.		(Previously Presented) The system of claim 16, wherein in the sleep state, the device periodically activates a receiver for a specified receiving period to receive pulses sent by the host.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 2-19, which are now as 1-18 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited in claims 1 and 10 as follow:
“determining, at a first device, that a second device is positioned within proximity of the first device; 	in response to the determining that the second device is positioned within proximity of the first device, entering an initialization state from a sleep state, wherein in the initialization state: 	 	transmitting, by a transceiver of the first device, a series pulses to the second device to wake up the second device, wherein a width of the series of pulses is set to be longer than a listen period of the second device in the sleep state; and  	 	switching the transceiver to a receiver mode to listen for return pulses from the second device; 	in response to receiving one or more return pulses from the second device, entering an active state; and  	communicating with the second device in the active state using the first transceiver”, in combination with the other limitations of the based claim. 

the arts of record do not teach or disclose the invention as recited in claims 7 and 15 as follow:

transmitted by the host device:
in response to receiving the one or more pulses, entering an initialization state from the sleep state and switching the transceiver of the first device to a transmitter mode; transmitting a series of return pulses to the host device;
switching to an active state and switching the transceiver to a receiver mode; and communicating with the host device in the active state using the transceiver”, in combination with the other limitations of the based claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111